Citation Nr: 0024802	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 24, 1995 to 
November 15, 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter dated in May 1998 
from the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
claim seeking entitlement to Chapter 30 educational benefits.  
In August 2000, the veteran appeared and offered testimony at 
a hearing at the Pittsburgh, Pennsylvania RO before a member 
of the Board sitting in Washington, D.C. via Video 
Conference.  This case has been sent to the Board from the 
Pittsburgh, Pennsylvania RO.


FINDINGS OF FACT

1.  The veteran served on active duty from January 24, 1995 
to November 15, 1996, when she was honorably discharged for a 
convenience of the Government.  Her DD Form 214 reflects that 
the separation authority was "MILPERSMAN 3620200 & CO 
FLTSURVSUPPCOM LTR OF 08NOV96;" and the narrative reason for 
separation was "PARENTHOOD."

2.  According to the information contained in the claims file 
from the Department of Defense (DOD), the veteran's original 
term of enlistment was three years.

3.  The veteran's discharge was voluntary.

4.  The veteran was not discharged due to a service-connected 
disability, a pre-existing medical condition, hardship, 
and/or physical or mental condition not characterized as a 
disability and not the result of misconduct that interferes 
with duty.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011 (West 1991 and 
Supp. 1999); 38 C.F.R. § 21.7042 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In correspondence of record and during her personal hearing, 
the veteran presented her contentions.  The veteran contends 
that she is entitled to receive educational assistance under 
the Chapter 30 program.  The veteran asserts that she was 
unable to complete her original term of enlistment.  She 
indicated that she and her husband, also a servicemember, 
were stationed apart.  In September 1996, she gave birth to 
their child, but had no one to care for the child (to include 
her husband) if she returned to duty.  As such, she maintains 
that she was given a hardship discharge.  She alleges that 
she was told by a service hotline that she would be entitled 
to at least partial benefits.  

The Board has considered the contentions advanced by the 
veteran, but must point out that the legal criteria governing 
eligibility for Chapter 30 educational assistance benefits 
are specifically set forth in 38 U.S.C.A. § 3011(a)(1) and 38 
C.F.R. § 21.7042.  In particular, that statute bases 
eligibility for educational benefits under Chapter 30, Title 
38, United States Code, for a veteran who first enters active 
duty after June 30, 1985, on whether she serves at least 
three years' continuous active duty.  38 U.S.C.A. 
§ 3011(a)(1)(B)(i).  If she does not have at least three 
years' continuous active duty after June 30, 1985, she might 
still be eligible if she is discharged due to service-
connected disability, a pre-existing medical condition, 
hardship, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty, or for the convenience of the 
Government, if certain other criteria are met.  38 U.S.C.A. 
§ 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  Furthermore, 
eligibility for Chapter 30 educational assistance may also be 
established, notwithstanding any other provision of law, for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria, under 38 U.S.C.A. § 3018A.  
Finally, notwithstanding any other provision of law, 
educational assistance may be appropriated for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. 
§ 3018B; 38 C.F.R. § 21.7045.  

In this case, the veteran first entered active duty on 
January 24, 1995.  She served on active duty until November 
15, 1996, when she was honorably discharged with 1 year, 9 
months, and 22 days of active duty.  Therefore, the criteria 
set out in 38 U.S.C.A.  3011(a)(1)(A)(i) requiring three 
years of active duty have not been met.  However, as noted 
above, the veteran might still be eligible if she was 
discharged due to service-connected disability, a pre-
existing medical condition, hardship, physical or mental 
condition not characterized as a disability and not the 
result of misconduct and that interferes with duty; or for 
the convenience of the Government, in the case of an 
individual who completed not less than 20 months of 
continuous active duty if the initial obligated period of 
active duty of the individual was less than three years or in 
the case of an individual who completed not less than 30 
months of continuous active duty if the initial obligated 
period of active duty of the individual was at least 3 years; 
or was discharged involuntarily for the convenience of the 
Government as the result of a reduction in force.  38 
U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  

At the outset, the Board notes that the veteran does not 
contend nor does the record show that she was discharged due 
to service-connected disability, a pre-existing medical 
condition, and/or physical or mental condition not 
characterized as a disability and not the result of 
misconduct and that interferes with duty.  Rather, the 
veteran currently contends that she was discharged for a 
hardship.  Alternatively, the Board must consider if the 
veteran was discharged for the convenience of the Government 
and met certain criteria.

Information contained in the claims file to include the DD 
214 and computer generated data from DOD reflects that the 
veteran's original term of enlistment was three years, but 
she was discharged after serving 21 months and 22 days.  
According to the DD Form 214, the separation authority was 
"MILPERSMAN 3620200 & CO FLTSURVSUPPCOM LTR OF 08NOV96;" 
and the narrative reason for separation was "PARENTHOOD."  
In addition, it was indicated in the DOD data that the 
veteran was discharged for the convenience of the Government.  
According to the Naval Military Personnel Manual 
(MILPERSMAN), part 3610100, one of the types of separation by 
reason of convenience of the Government is for 
"Parenthood."  Other reasons are Hardship and 
Pregnancy/Childbirth.  The listed reason on the DD Form 214 
is not Hardship, it is Parenthood.  Under the applicable part 
of the Naval Military Personnel Manual, 3620200, discharges 
under that part are voluntary.  Also, the reasons for 
discharge are set forth in certain categories to include 
Parenthood, Hardship, and Pregnancy/Childbirth.  According to 
the DD Form 214, the veteran was discharged for the reason of 
Parenthood, not for Hardship or any other reason.  

In applying the applicable law and regulation, it is clear 
that the veteran was obligated three years and served less 
than 30 months.  As such, in order for eligibility to be 
established for Chapter 30 benefits, the evidence would have 
to show that she was discharged involuntarily for the 
convenience of the Government as the result of a reduction in 
force.  As noted, her discharge was voluntary.  In addition, 
as set forth in detail above, she was discharged for the 
reason of Parenthood, she was not discharged for Hardship or 
any other reason.  Thus, her reason for discharge does not 
fall within those listed in 38 U.S.C.A. § 3011(a)(1)(A)(ii) 
and 38 C.F.R. § 21.7042(a)(5). 

The Board further notes that 38 U.S.C.A. § 3018B and 38 
C.F.R. § 21.7045 are inapplicable as the veteran's discharge 
was voluntary and the record does not show that she received 
voluntary separation incentives.  

Finally, the Board notes that although the veteran asserts 
that she was mislead requiring the requirements for Chapter 
30 benefits by a service hotline, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that "erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits," McTighe v. Brown, 7 Vet. App. 29, 30 
(1994), and thus, the veteran's claim as to what the alleged 
hotline informed her concerning Chapter 30 benefits cannot 
provide a basis to find that her claim for educational 
assistance benefits may be granted.

Based on the foregoing, the Board finds that the veteran has 
not met the basic eligibility criteria for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.  Thus, 
her claim must be denied.

Finally, the Board notes that we are unable to take any 
action with respect to a claim for a refund.  The veteran 
should entertain the possibility of requesting such from the 
relevant service department or seek equitable relief pursuant 
to the provisions of 38 U.S.C.A. § 503.  A grant of equitable 
relief is solely within the discretion of the Secretary of 
Veterans Affairs, and not within the jurisdiction of the 
Board.  See Darrow v. Derwinski, 2 Vet. App. 303 (1992).  


ORDER

The appeal is denied.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

